       2:20-cv-03582-DCN          Date Filed 10/12/20      Entry Number 1      Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


EVELYN SEVERIN,                                   )
                                                  )
                                   Plaintiff,     )
                                                  )
vs.                                               )      No.:   2:20-cv-03582-DCN
                                                  )
STOBA USA CORPORATION,                            )
                                                  )
                                 Defendant.       )
                                                  )


                                           COMPLAINT

       Pursuant to Sections 207(a) and 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff

files this lawsuit against Defendants and alleges the following:

       1.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Sections 1331 and 1367 and by 29 U.S.C. §§207(a), 216(b).

       2.      Defendant Stoba USA Corporation. (“Stoba”) is a foreign corporation that owns

and operates a business located at 2301 Charleston Regional Pkwy Charleston, SC, 29492. Its

registered agent for service of process is Peter Hill.

       3.      Otto Stadler (“Stadler”) is the former General Manager of Stoba, and he had

operational control of the company at the time the events that led to this complaint arose. Stadler

regularly exercised the authority to hire and fire employees, to determine the work schedules

of employees, t o set the rate of pay of employees, and t o control the finances and operations

of the business. Peter Hill is, upon information and belief, the new General Manager with the

same rights, privileges, and control formerly exercised by Stadler.

       4.      Defendant directly or indirectly acted in the interest of an employer towards
        2:20-cv-03582-DCN        Date Filed 10/12/20      Entry Number 1        Page 2 of 6




Plaintiff, including without limitation directly or indirectly controlling the terms of employment

of Plaintiff and other similarly situated employees.

        5.     At all times material hereto, Plaintiff was performing her duties for the benefit

of and on behalf of Defendant.

        6.      This cause of action is brought to recover from Defendant overtime

compensation, liquidated damages, and the costs and reasonable attorneys’ fees under the

provisions of 29 U.S.C. §216(b) on behalf of Plaintiff.

        7.      The records, if any, concerning the number of hours worked by Plaintiff

are in the possession and custody of Defendant. Plaintiff kept contemporaneous written records

of the time she worked, and those records are in the possession of Plaintiff.

        8.      The records, if any, concerning the compensation actually paid to Plaintiff are

in the possession and custody of Defendant.

        9.     Defendant Stoba manufactures automobile parts and materials at its location in

Charleston, South Carolina.

        10.    Plaintiff was employed, formally, by Stoba as an “Office Administrator” from

June 2018 through May 30, 2019. She began her work with Stoba in a different position through

a staffing agency as an hourly employee and was moved into the “Office Administrator” position

after Stoba management learned of her accounting skill set. Plaintiff was offered a full time,

salaried position in June of 2018, and the amount of her salary was increased in November of

2018.

        11.    After accepting the position, Plaintiff routinely worked overtime hours of more

than 40 per workweek for which she was not paid overtime compensation of one and one-half

times her regular rate of pay.




                                                2
      2:20-cv-03582-DCN         Date Filed 10/12/20      Entry Number 1        Page 3 of 6




       12.     Rather than pay Plaintiff overtime compensation, Defendant paid Plaintiff a

yearly salary of $43,000 that did not increase regardless of how many hours she worked each

work week. Defendant wrongfully and unlawfully classified Plaintiff as an employee exempt

from the overtime pay requirements of 29 U.S.C. § 207(a).

       13.     Stadler was Plaintiff’s supervisor, and he made the decisions about the manner in

which Plaintiff was compensated.

       14.     In November of 2018, in recognition of her performance and acceptance of

additional accounting responsibilities, Defendant offered Plaintiff the position of “Executive

Administrative Assistant” and increased Plaintiff’s compensation by changing her salary from

$43,000 a year to $56,000 per year, to be paid monthly at a rate of $4,666.67. Plaintiff was

compensated at this salary rate until the end of her employment with Stoba, regardless of how

many hours she worked in each workweek and despite regularly working more than 40 hours per

workweek.

       15.     Pursuant to the parties’ agreement, Plaintiff earned a salary during the months of

June 2018 to May of 2019 and Defendant classified Plaintiff as an employee exempt from

overtime compensation. However, Defendant wrongfully and unlawfully classified Plaintiff as

exempt from overtime compensation. As “Office Administrator” and as “Executive

Administrative Assistant,” Plaintiff was, in fact, not employed in a bona fide executive,

administrative, or professional capacity so as to make her exempt from overtime pay pursuant to

29 U.S.C. § 213(a).

       16.     Plaintiff performed duties which included clerical work and routine bookkeeping,

assisting with the administration of the office, and assisting with the production of invoices. The

Plaintiff’s primary duties did not require the performance of office or non-manual work directly




                                                3
        2:20-cv-03582-DCN         Date Filed 10/12/20    Entry Number 1        Page 4 of 6




related to the management or general business operations of Defendant or the exercise of

discretion and independent judgment with respect to matters of significance of the company. The

Plaintiff’s primary duties did not involve the performance of work requiring knowledge of an

advanced type in a field of science or learning customarily acquired by a prolonged course of

specialized intellectual instruction. The Plaintiff did not supervise any other employees, did not

implement management policies or operating practices, and did not have the authority to waive

or deviate from established policies and procedures without prior approval from her supervisor.

        17.    Defendant failed to pay Plaintiff the lawful amount required by the FLSA.

                      Count 1—Violations of Fair Labor Standards Act

        18.    Pursuant to Fed. R. Civ. P. 10(c), Plaintiff adopts by reference the allegations set

forth in paragraphs 1-17 above.

        19.    Defendant was an “employer” of Plaintiff as defined by Section 203(d) of the

FLSA.

        20.    Plaintiff was an “employee” of Defendant as defined by Section 203(e)(1) of the

FLSA.

        21.    While employed by Defendant, Plaintiff was engaged in commerce or in the

production of goods for commerce as defined by Sections 207(a)(1) and 203(b)of the FLSA.

        22.    Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by Section 203(s)(1) of the FLSA. Defendant has annual gross volume of

sales which exceed $500,000.00.

        23.    The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

        24.    Plaintiff was entitled to overtime wages at a rate of one and one-half times her




                                                 4
       2:20-cv-03582-DCN         Date Filed 10/12/20       Entry Number 1       Page 5 of 6




regular rate of pay for all hours worked over 40 in a given workweek.

        25.     Defendant’s failure to pay Plaintiff overtime wages of one and one-half times her

regular rate of pay for all overtime hours is a violation of Section 207(a)(1) of the FLSA.

        26.     As a result of Defendant’s violation of Section 207 of the FLSA, Defendant is

liable to Plaintiff for overtime back pay.

        27.     In addition to the amount of unpaid overtime wages owing to Plaintiff, Plaintiff is

also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

        28.     Plaintiff is entitled to an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 216(b).

        29.     Defendant’s violations of Section 207 of the FLSA were willful. Specifically,

Defendant was well aware of its obligation to pay Plaintiff overtime wages pursuant to the

FLSA, or recklessly disregarded their legal obligation.

                                       Prayer for Relief

        WHEREFORE, Plaintiff prays for a judgment for damages against Defendant that

includes the following:

        (a) overtime back pay;

        (b) liquidated damages in an amount equal to her overtime back pay;

        (c) interest;

        (d) reasonable attorney’s fees;

        (e) the costs and expenses of this action; and

        (f) all further general legal and equitable relief to which he may be

entitled.




                                                 5
      2:20-cv-03582-DCN   Date Filed 10/12/20   Entry Number 1     Page 6 of 6




                                    Respectfully submitted,

                                    /s/ Timothy O’Neill Lewis
                                    Allan R. Holmes (ID#1925)
                                    Timothy O. Lewis (ID# 9864)
                                    Gibbs & Holmes
                                    171 Church Street, Suite 110
                                    P.O. Box 938
                                    Charleston, South Carolina 29401
                                    843-722-0033 (telephone)
                                    843-722-0114 (facsimile)
                                    timolewis@gibbs-holmes.com
Charleston, SC
October 12, 2020                    ATTORNEYS FOR PLAINTIFF




                                       6
